
	

115 HR 6158 RH: Brokered Deposit Affiliate-Subsidiary Modernization Act of 2018
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 848
		115th CONGRESS2d Session
		H. R. 6158
		[Report No. 115–1096]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2018
			Mr. Tipton (for himself, Mr. Clay, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Financial Services
		
		December 21, 2018Additional sponsors: Mr. Barr, Mr. Williams, Mr. Loudermilk, and Mr. Zeldin
			December 21, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Federal Deposit Insurance Act to exclude affiliates and subsidiaries of insured
			 depository institutions in the definition of deposit broker, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Brokered Deposit Affiliate-Subsidiary Modernization Act of 2018. 2.Exclusion of affiliates and subsidiaries of insured depository institutions in the definition of deposit brokerSection 29(g) of the Federal Deposit Insurance Act (12 U.S.C. 1831f(g)) is amended—
 (1)in paragraph (2)— (A)in subparagraph (A), by inserting or any affiliate or subsidiary of such insured depository institution after insured depository institution; and
 (B)in subparagraph (B), by inserting or any affiliate or subsidiary of such insured depository institution after insured depository institution; and (2)by striking paragraph (4) and inserting the following:
				
 (4)EmployeeFor purposes of this subsection, the term employee— (A)means an individual who receives compensation in any form from an insured depository institution or an affiliate or subsidiary of such insured depository institution; and
 (B)includes a registered representative of a broker or dealer that is an affiliate or subsidiary of an insured depository institution..
			
	
		December 21, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
